COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Reynaldo Morales v. Travelers Indemnity Co. of Connecticut

Appellate case number:    01-21-00549-CV

Trial court case number: 2013-54065

Trial court:              165th District Court of Harris County

       Appellant, Reynaldo Morales, has filed a motion for rehearing.

       After due consideration, the Court denies the motion for rehearing.

       It is so ORDERED.

Judge’s signature: ___Justice Richard Hightower________________
                    Acting individually  Acting for the Court

Panel consists of Justices Hightower, Countiss, and Guerra.

Date: __June 21, 2022_____